 1                                   UNITED STATES BANKRUPTCY COURT

 2                                  NORTHERN DISTRICT OF CALIFORNIA

 3                                         SAN FRANCISCO DIVISION

 4

 5    In re:                                                Bankruptcy Case

 6    PG&E CORPORATION,                                     No. 19-30088 (DM)

 7             - and -

 8    PACIFIC GAS AND ELECTRIC                              Chapter 11

 9    COMPANY,                                              (Lead Case)

10                                      Debtors.            (Jointly Administered)

11
                                           CERTIFICATE OF SERVICE
12

13             I, Alain B. Francoeur, do declare and state as follows:

14             1.        I am employed at Prime Clerk LLC (“Prime Clerk”), the claims and noticing agent

15   for the debtors in the above-referenced chapter 11 bankruptcy cases.

16             2.        On July 15, 2019, at my direction and under my supervision, employees of Prime

17   Clerk caused the following documents to be served by the method set forth on the Fee Application

18   Notice Parties Service List attached hereto as Exhibit A:

19              Monthly Fee Statement of KPMG LLP for Compensation for Services Rendered and
                 Reimbursement of Expenses as Information Technology, Risk, and Legal Support
20
                    Consultants to the Debtors for the Period from May 1, 2019 through May 31, 2019
21
                    [Docket No. 2979]
22
                   First Interim Fee Application of Weil, Gotshal & Manges LLP for Allowance and Payment
23
                    of Compensation and Reimbursement of Expenses for the Period January 29, 2019 through
24
                    and Including April 30, 2019 [Docket No. 2988]
25
                   First Interim Fee Application of KPMG LLP for Compensation for Services Rendered and
26
                    Reimbursement of Expenses as Information Technology, Risk, and Legal Support
27
                    Consultants to the Debtors for the Period from January 29, 2019 through May 31, 2019
28
                    [Docket No. 2992]

 Case: 19-30088           Doc# 3087      Filed: 07/18/19   Entered: 07/18/19 18:08:41      Page 1 of
                                                      4
 1              Declaration of Eugene V. Armstrong in Support of First Interim Fee Application of KPMG
 2               LLP [Docket No. 2993]

 3              First Interim Fee Application of Munger, Tolles & Olson LLP for Compensation for
 4               Services and Reimbursement of Expenses as Attorneys to the Debtors and Debtors in
 5                  Possession for Certain Matters from January 29, 2019 through May 31, 2019

 6                  [Docket No. 2996]

 7             3.        I have reviewed the Notices of Electronic Filing for the above-listed documents, and I
 8   understand that parties listed in each NEF as having received notice through electronic mail were
 9   electronically served with that document through the Court’s Electronic Case Filing system.

10             4.        I declare under penalty of perjury under the laws of the United States of America, that

11   the foregoing is true and correct and that if called upon as a witness, I could and would competently

12   testify thereto.

13

14   Executed this 17th day of July 2019, at New York, NY.
15

16
                                                       Alain B. Francoeur
17

18

19

20

21

22

23

24

25

26

27

28

                                                             2                              SRF 34367
 Case: 19-30088           Doc# 3087      Filed: 07/18/19    Entered: 07/18/19 18:08:41        Page 2 of
                                                      4
                                   Exhibit A




Case: 19-30088   Doc# 3087   Filed: 07/18/19   Entered: 07/18/19 18:08:41   Page 3 of
                                          4
                                                                                                                    Exhibit A
                                                                                                    Fee Application Notice Parties Service List
                                                                                                           Served as set forth below

                NAME                                       NOTICE NAME                            ADDRESS 1           ADDRESS 2           CITY     STATE POSTAL CODE                EMAIL                 METHOD OF SERVICE

                                            Attn: Eric Sagerman, Esq. and Cecily Dumas,     11601 Wilshire
Baker & Hostetler LLP                       Esq.                                            Boulevard, Suite 1400                    Los Angeles   CA   90025‐0509                                     First Class Mail
DLA PIPER LLP                               Attn: Joshua D. Morse                           555 Mission Street      Suite 2400       San Francisco CA   94105‐2933                                     First Class Mail
DLA PIPER LLP (US)                          Attn: Eric Goldberg, David Riley                                                                                           david.riley@dlapiper.com        Email
Fee Examiner                                Attn: Bruce A. Markell                          541 N. Fairbanks Ct.    Ste 2200         Chicago      IL    60611‐3710     bamexampge@gmail.com            First Class Mail and Email
                                                                                                                                                                       tkeller@kellerbenvenutti.com;
Keller & Benvenutti LLP                     Attn: Tobias S. Keller, Jane Kim                                                                                           jkim@kellerbenvenutti.com       Email
                                            Attn: Dennis F. Dunne, Esq. and Sam A. Khalil,
Milbank LLP                                 Esq.                                            55 Hudson Yards                          New York     NY    10001‐2163                                     First Class Mail
                                            Attn: Paul S. Aronzon, Gregory A. Bray, Thomas                                                                             Paronzon@milbank.com;
Milbank LLP                                 R. Kreller                                                                                                                 Gbray@milbank.com               Email
                                            Attn: James L. Snyder, Esq. & Timothy Lafreddi,                                                                            James.L.Snyder@usdoj.gov;
Office of the United States Trustee         Esq., Marta E. Villacorta                       450 Golden Gate Ave     Suite 05‐0153 San Francisco CA      94102          timothy.s.laffredi@usdoj.gov    First Class Mail and Email
Pacific Gas & Electric Company              Attn: Janet Loduca, Esq.                        77 Beale Street                       San Francisco CA      94105                                          First Class Mail
                                                                                                                                                                       stephen.karotkin@weil.com;
                                                                                                                                                                       matthew.goren@weil.com;
                                            Attn: Stephen Karotkin, Jessica Liou, Matthew                                                                              jessica.liou@weil.com;
Weil, Gotshal & Manges LLP                  Goren , Rachael Foust                                                                                                      rachael.foust@weil.com          Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                                    Page 1 of 1

                                               Case: 19-30088                Doc# 3087              Filed: 07/18/19               Entered: 07/18/19 18:08:41                  Page 4 of
                                                                                                                 4
